
	
		II
		110th CONGRESS
		2d Session
		S. 2610
		IN THE SENATE OF THE UNITED STATES
		
			February 7
			 (legislative day, February 6), 2008
			Mr. Salazar (for himself
			 and Mr. Martinez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to require the
		  establishment of a searchable database containing the names and citations of
		  members of the Armed Forces, members of the United States merchant marine, and
		  civilians affiliated with the Armed Forces who have been awarded the medal of
		  honor or any other medal authorized by Congress for the Armed Forces, the
		  United States merchant marine, or affiliated civilians.
	
	
		1.Short titleThis Act may be cited as the
			 Military Valor Roll of Honor Act of
			 2008.
		2.Military Valor
			 Roll of Honor
			(a)EstablishmentChapter
			 57 of title 10, United States Code, is amended by adding at the
			 end the following new section:
				
					1135.Military Valor
				Roll of Honor
						(a)Establishment
				requiredThe Secretary of
				Defense shall establish and maintain a database, to be known as the
				Military Valor Roll of Honor, which shall contain the names and
				citations of all members of the armed forces, members of the United States
				merchant marine (including the Army Transport Service and the Naval Transport
				Service), and civilians affiliated with the armed forces who have been awarded
				the medal of honor or any other medal authorized by Congress for the armed
				forces, the United States merchant marine, or affiliated civilians. The
				Military Valor Roll of Honor shall include the names of those members recorded
				on the Army, Navy, Air Force, and Coast Guard Medal of Honor
				Roll maintained pursuant to
				section
				1560 of title 38.
						(b)Sources of
				informationThe Secretary of
				Defense shall develop the Military Valor Roll of Honor using the records of the
				military departments and such other sources of information as the Secretary
				considers to be appropriate and accurate. The Secretary of Homeland Security,
				with respect to the Coast Guard, and the Secretary of Transportation, with
				respect to the United States merchant marine, shall provide the Secretary of
				Defense with information regarding the names and citations of members of the
				Coast Guard and United States merchant marine for inclusion in the Military
				Valor Roll of Honor.
						(c)Public
				availabilityThe Military
				Valor Roll of Honor shall be a searchable database and available for public
				inspection.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						1135. Military Valor Roll of
				Honor.
					
					.
			
